DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action.

Response to Amendment
This office action is in response to applicant’s communication filed on January 19th, 2022. The Applicant’s remark and amendments to the claims were considered with the results that follow.
In response to the last Office Action, claims 1-2, 13, 16 and 17 are amended. As a result, claims 1-20 are pending in this application.

Response to Arguments
Applicant’s argument and amendments filed on January 19th, 2022, with respect to the rejections of independent claims 1, 13 and 17 under 35 U.S.C 103, where the applicant asserts that Condit does not teach or suggest “A method for automated verification of a smart contract on a blockchain, comprising: translating operating properties of a smart contract on the blockchain annotated with contract specifications at a source code level into verification conditions in an intermediate verification language by mappinq state variables of the smart contract to global variables of the intermediate verification language and by mapping functions of the smart contract to procedures of the intermediate verification language” as recited in independent claims 1, 13, and 17. Examiner agreed that the applied reference, Condit does not teach the above recited limitations, therefore, the argument have been fully considered and are persuasive. The applied reference, Condit, has been withdraw under 35 U.S.C 103 for the above recited limitations. However, upon further consideration, a new ground of rejection is made in view of C.N. Patent Application 109375899 issued to Hui et al. (hereinafter as “Hui”) is shown to teach the above limitations.

Hui teaches a method for automated verification of a smart contract on a blockchain (See Hui: Detailed ways, Lines 246-255; First, use Anltr4 syntax to design the Solidity Model Language (SML) specification. This specification is used to describe the function of the program, so that the prover can verify the program by recognizing the language. Then use the anltr4 grammar analysis tool to design a prover, which can perform formal verification on a standardized Solidity smart contract. The realization step of the prover is to first import other dependent contract files into the target contract to be verified, and then perform the verification on the target contract…then transforming the processed target contract into a Boogie program, that is, type conversion, sentence conversion, expression conversion and other programs and SML standardized conversion programs, Finally, the converted Boogie program is output into a .bpl file for verification by the Boogie tool, and the verification result is analyzed and returned to the customer {See Background technique, lines 46-50; Solidity is a contract-oriented high-level programming language created to implement smart contracts. This language is influenced by C++, Python and Javascript, and is designed to run on the Ethereum Virtual Machine (EVM). At present, this language is the mainstream language for smart contract development. It can be used to implement voting, crowdfunding, secret auction (blind auction), multi-signature wallets, and other applications on the blockchain}), comprising:

translating operating properties of a smart contract on the blockchain annotated with contract specifications at a source code level into verification conditions in an intermediate verification language by mappinq state variables of the smart contract to global variables of the intermediate verification language and by mapping functions of the smart contract to procedures of the intermediate verification language (Hui: Detailed ways, Lines 249-254; The realization step of the prover is to first import other dependent contract files into the target contract to be verified, and then perform the verification on the target contract. De-object processing, that is, using technologies such as weakening inheritance, weakening encapsulation, and enhancing polymorphism, and then transforming the processed target contract into a Boogie program, that is, type conversion, sentence conversion, expression conversion and other programs and SML standardized conversion programs. Lines 471-476; After completing the object-oriented conversion, the smart contract code has been converted into Boogie pseudo-programs with only global variables, global constants, functions, axioms, types, and program points.  Lines 342-346; Import instructions are used to import source code in other files. When the Solidity compiler processes the import instructions, it writes the source code to be imported into the target file. The executable file actually generated contains the target file and the code or code fragments of all imported files {See Lines 159-169; Further, the type conversion in the Solidity grammar of S4 is specifically as shown in the following table: Solidity type Boogie type int,int256 int uint,uint256 int bool bool byte int bytes [int]int string [int]int address type Ref mapping mapping array type Ref struct type Ref object member type Field T. After the int, int256, uint, uint256, byte types in Solidity are converted to the int type in Boogie, the size limit shall be imposed on them; The address type in Solidity is a structure type that encapsulates the uint member balance and the two security functions transfer and send. It is also an object in essence. The method of processing weakening encapsulation described here is converted into a reference type in Boogie. Lines 257-260; Regarding the design of SML specifications: SML specifications appear in the Solidity source code with comments following the @ symbol. According to their appearance, they can be divided into SML statement specifications, SML function specifications and SML loop specifications. They serve different verifications. significance}).

As such, Hui teaches a method for automated verification of a smart contract on a blockchain (See Hui: Detailed ways, Lines 246-255; First, use prover can verify the program by recognizing the language. Then use the anltr4 grammar analysis tool to design a prover, which can perform formal verification on a standardized Solidity smart contract. The realization step of the prover is to first import other dependent contract files into the target contract to be verified, and then perform the verification on the target contract…then transforming the processed target contract into a Boogie program, that is, type conversion, sentence conversion, expression conversion and other programs and SML standardized conversion programs, Finally, the converted Boogie program is output into a .bpl file for verification by the Boogie tool, and the verification result is analyzed and returned to the customer {See Background technique, lines 46-50; Solidity is a contract-oriented high-level programming language created to implement smart contracts. This language is influenced by C++, Python and Javascript, and is designed to run on the Ethereum Virtual Machine (EVM). At present, this language is the mainstream language for smart contract development. It can be used to implement voting, crowdfunding, secret auction (blind auction), multi-signature wallets, and other applications on the blockchain}), comprising:

translating operating properties of a smart contract on the blockchain annotated with contract specifications at a source code level into verification conditions in an intermediate verification language by mappinq state variables of the smart contract to global variables of the intermediate verification language and by mapping functions of the smart contract to procedures of the intermediate verification language (Hui: Detailed ways, Lines 249-254; The realization step of the prover is to first import other dependent contract files into the target contract to be verified, and then perform the verification on the target contract. De-object processing, that is, using technologies such as weakening inheritance, weakening encapsulation, and enhancing polymorphism, and then transforming the processed target contract into a Boogie program, that is, type conversion, sentence conversion, expression conversion and other programs and SML standardized conversion programs. Lines 471-476; After completing the object-oriented conversion, the smart contract code has been converted into Boogie pseudo-programs with only global variables, global constants, functions, axioms, types, and program points. The so-called pseudo-programs indicate that the program that conforms to Boogie syntax has not been fully converted. Lines 342-346; Import instructions are used to import source code in other files. When the Solidity compiler processes the import instructions, it writes the source code to be imported into the target file. The executable file actually generated contains the target file and the code or code fragments of all imported files {See Lines 159-169; Further, the type conversion in the Solidity grammar of S4 is specifically as shown in the following table: Solidity type Boogie type int,int256 int uint,uint256 int bool bool byte int bytes [int]int string [int]int address type Ref mapping mapping array type Ref struct type Ref object member type Field T. After the int, int256, uint, uint256,  The address type in Solidity is a structure type that encapsulates the uint member balance and the two security functions transfer and send. It is also an object in essence. The method of processing weakening encapsulation described here is converted into a reference type in Boogie. Lines 257-260; Regarding the design of SML specifications: SML specifications appear in the Solidity source code with comments following the @ symbol. According to their appearance, they can be divided into SML statement specifications, SML function specifications and SML loop specifications. They serve different verifications. significance}).

Applicant’s argument and amendments filed on January 19th, 2022, with respect to the rejections of independent claims 1, 13 and 17 under 35 U.S.C 103, where the applicant asserts that Stradling does not teach or suggest “A method for automated verification of a smart contract on a blockchain, comprising: translating operating properties of a smart contract on the blockchain annotated with contract specifications at a source code level into verification conditions in an intermediate verification language by mappinq state variables of the smart contract to global variables of the intermediate verification language and by mapping functions of the smart contract to procedures of the intermediate verification language” as recited in independent claims 1, 13, and 17. Examiner agreed that the applied reference, Stradling does not teach the above recited limitations, therefore, the argument have been fully considered and are persuasive. The 

Dingwen teaches a method for automated verification of a smart contract on a blockchain (See Dingwen: Detailed ways, Lines 246-255; First, use Anltr4 syntax to design the Solidity Model Language (SML) specification. This specification is used to describe the function of the program, so that the prover can verify the program by recognizing the language. Then use the anltr4 grammar analysis tool to design a prover, which can perform formal verification on a standardized Solidity smart contract. The realization step of the prover is to first import other dependent contract files into the target contract to be verified, and then perform the verification on the target contract…then transforming the processed target contract into a Boogie program, that is, type conversion, sentence conversion, expression conversion and other programs and SML standardized conversion programs, Finally, the converted Boogie program is output into a .bpl file for verification by the Boogie tool, and the verification result is analyzed and returned to the customer {See Background technique, lines 46-50; Solidity is a contract-oriented high-level programming language created to implement smart contracts. This language is influenced by C++, Python and Javascript, and is designed to run on the Ethereum Virtual Machine (EVM). At present, this language is the mainstream language for smart contract  It can be used to implement voting, crowdfunding, secret auction (blind auction), multi-signature wallets, and other applications on the blockchain}), comprising:

translating operating properties of a smart contract on the blockchain annotated with contract specifications at a source code level into verification conditions in an intermediate verification language by mappinq state variables of the smart contract to global variables of the intermediate verification language and by mapping functions of the smart contract to procedures of the intermediate verification language (Dingwen: Detailed ways, Lines 249-254; The realization step of the prover is to first import other dependent contract files into the target contract to be verified, and then perform the verification on the target contract. De-object processing, that is, using technologies such as weakening inheritance, weakening encapsulation, and enhancing polymorphism, and then transforming the processed target contract into a Boogie program, that is, type conversion, sentence conversion, expression conversion and other programs and SML standardized conversion programs. Lines 471-476; After completing the object-oriented conversion, the smart contract code has been converted into Boogie pseudo-programs with only global variables, global constants, functions, axioms, types, and program points. The so-called pseudo-programs indicate that the program that conforms to Boogie syntax has not been fully converted. Lines 342-346; Import instructions are used to import source code in other files. When the Solidity compiler See Lines 159-169; Further, the type conversion in the Solidity grammar of S4 is specifically as shown in the following table: Solidity type Boogie type int,int256 int uint,uint256 int bool bool byte int bytes [int]int string [int]int address type Ref mapping mapping array type Ref struct type Ref object member type Field T. After the int, int256, uint, uint256, byte types in Solidity are converted to the int type in Boogie, the size limit shall be imposed on them; The address type in Solidity is a structure type that encapsulates the uint member balance and the two security functions transfer and send. It is also an object in essence. The method of processing weakening encapsulation described here is converted into a reference type in Boogie. Lines 257-260; Regarding the design of SML specifications: SML specifications appear in the Solidity source code with comments following the @ symbol. According to their appearance, they can be divided into SML statement specifications, SML function specifications and SML loop specifications. They serve different verifications. significance}).

As such, Dingwen teaches a method for automated verification of a smart contract on a blockchain (See Dingwen: Detailed ways, Lines 246-255; First, use Anltr4 syntax to design the Solidity Model Language (SML) specification. This specification is used to describe the function of the program, so that the prover can verify the program by recognizing the language. Then use analysis tool to design a prover, which can perform formal verification on a standardized Solidity smart contract. The realization step of the prover is to first import other dependent contract files into the target contract to be verified, and then perform the verification on the target contract…then transforming the processed target contract into a Boogie program, that is, type conversion, sentence conversion, expression conversion and other programs and SML standardized conversion programs, Finally, the converted Boogie program is output into a .bpl file for verification by the Boogie tool, and the verification result is analyzed and returned to the customer {See Background technique, lines 46-50; Solidity is a contract-oriented high-level programming language created to implement smart contracts. This language is influenced by C++, Python and Javascript, and is designed to run on the Ethereum Virtual Machine (EVM). At present, this language is the mainstream language for smart contract development. It can be used to implement voting, crowdfunding, secret auction (blind auction), multi-signature wallets, and other applications on the blockchain}), comprising:

translating operating properties of a smart contract on the blockchain annotated with contract specifications at a source code level into verification conditions in an intermediate verification language by mappinq state variables of the smart contract to global variables of the intermediate verification language and by mapping functions of the smart contract to procedures of the intermediate verification language (Dingwen: Detailed ways, Lines 249-254; The realization step of the prover is to first import other dependent contract files into the target contract to be verified, and then perform the verification on the target contract. De-object processing, that is, using technologies such as weakening inheritance, weakening encapsulation, and enhancing polymorphism, and then transforming the processed target contract into a Boogie program, that is, type conversion, sentence conversion, expression conversion and other programs and SML standardized conversion programs. Lines 471-476; After completing the object-oriented conversion, the smart contract code has been converted into Boogie pseudo-programs with only global variables, global constants, functions, axioms, types, and program points. The so-called pseudo-programs indicate that the program that conforms to Boogie syntax has not been fully converted. Lines 342-346; Import instructions are used to import source code in other files. When the Solidity compiler processes the import instructions, it writes the source code to be imported into the target file. The executable file actually generated contains the target file and the code or code fragments of all imported files {See Lines 159-169; Further, the type conversion in the Solidity grammar of S4 is specifically as shown in the following table: Solidity type Boogie type int,int256 int uint,uint256 int bool bool byte int bytes [int]int string [int]int address type Ref mapping mapping array type Ref struct type Ref object member type Field T. After the int, int256, uint, uint256, byte types in Solidity are converted to the int type in Boogie, the size limit shall be imposed on them; The address type in Solidity is a structure type that encapsulates the uint member balance and the two security functions transfer  Lines 257-260; Regarding the design of SML specifications: SML specifications appear in the Solidity source code with comments following the @ symbol. According to their appearance, they can be divided into SML statement specifications, SML function specifications and SML loop specifications. They serve different verifications. significance}).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over C.N. Patent Application 109375899 issued to Hui et al. (hereinafter as “Hui”) in view of U.S Patent Application Publication 2010/0169868 issued to Condit et al. (hereinafter as "Condit").

	Regarding claim 1, Hui teaches a method for automated verification of a smart contract on a blockchain (Hui: Detailed ways, Lines 246-255; First, use Anltr4 syntax to design the Solidity Model Language (SML) specification. This specification is used to describe the function of the program, so that the prover can verify the program analysis tool to design a prover, which can perform formal verification on a standardized Solidity smart contract. The realization step of the prover is to first import other dependent contract files into the target contract to be verified, and then perform the verification on the target contract…then transforming the processed target contract into a Boogie program, that is, type conversion, sentence conversion, expression conversion and other programs and SML standardized conversion programs, Finally, the converted Boogie program is output into a .bpl file for verification by the Boogie tool, and the verification result is analyzed and returned to the customer {See Background technique, lines 46-50; Solidity is a contract-oriented high-level programming language created to implement smart contracts. This language is influenced by C++, Python and Javascript, and is designed to run on the Ethereum Virtual Machine (EVM). At present, this language is the mainstream language for smart contract development. It can be used to implement voting, crowdfunding, secret auction (blind auction), multi-signature wallets, and other applications on the blockchain}), comprising:

translating operating properties of a smart contract on the blockchain annotated with contract specifications at a source code level into verification conditions in an intermediate verification language by mappinq state variables of the smart contract to global variables of the intermediate verification language and by mapping functions of the smart contract to procedures of the intermediate verification language (Hui: Detailed ways, Lines 249-254; The realization step of the prover is to first import other dependent contract files into the target contract to be verified, and then perform the verification on the target contract. De-object processing, that is, using technologies such as weakening inheritance, weakening encapsulation, and enhancing polymorphism, and then transforming the processed target contract into a Boogie program, that is, type conversion, sentence conversion, expression conversion and other programs and SML standardized conversion programs. Lines 471-476; After completing the object-oriented conversion, the smart contract code has been converted into Boogie pseudo-programs with only global variables, global constants, functions, axioms, types, and program points. The so-called pseudo-programs indicate that the program that conforms to Boogie syntax has not been fully converted. Lines 342-346; Import instructions are used to import source code in other files. When the Solidity compiler processes the import instructions, it writes the source code to be imported into the target file. The executable file actually generated contains the target file and the code or code fragments of all imported files {See Lines 159-169; Further, the type conversion in the Solidity grammar of S4 is specifically as shown in the following table: Solidity type Boogie type int,int256 int uint,uint256 int bool bool byte int bytes [int]int string [int]int address type Ref mapping mapping array type Ref struct type Ref object member type Field T. After the int, int256, uint, uint256, byte types in Solidity are converted to the int type in Boogie, the size limit shall be imposed on them; The address type in Solidity is a structure type that encapsulates the uint member balance and the two security functions transfer and send. It is also an object in essence. The method of processing weakening encapsulation described here is converted into a reference type in Boogie. Lines 257-260; Regarding the design of SML specifications: SML specifications appear in the Solidity source code with comments following the @ );

	Dingwen does not explicitly teach discharging the verification conditions using a satisfiability modulo theories; and reporting results of the discharged verification conditions.

	However, Condit teaches discharging the verification conditions using a satisfiability modulo theories (SMT) solver (Condit:[0061]; The verification condition is a logical formula that is valid if and only if the assertions in the program hold. Once generated, this verification condition can be passed to a solver (e.g., an SMT solver) in order to determine whether the formula does or does not hold. Finally, in operation 208, a solver (e.g., an SMT solver) is used to verify and check the verification condition); and 

reporting results of the discharged verification conditions (Condit: [0061]; Once generated, this verification condition can be passed to a solver (e.g., an SMT solver) in order to determine whether the formula does or does not hold. Finally, in operation 208, a solver (e.g., an SMT solver) is used to verify and check the verification condition. If the assertions are verified, the program is validated and can be used for its intended purpose. If the assertions are not verified, then operation 208 indicates the existence of a potential error and the program is sent back to the programmer or some other qualified user for revision and correction).  



	Regarding claim 2, the modification of Hui and Condit teaches claimed invention substantially as claimed, and Hui further teaches the translating further comprises, mapping statements of the smart contract to statements of the intermediate verification language and mapping expressions of the smart contract to expressions of the intermediate verification language (Hui: Detailed ways, Lines 249-254; The realization step of the prover is to first import other dependent contract files into the target contract to be verified, and then perform the verification on the target contract. De-object processing, that is, using technologies such as weakening inheritance, weakening encapsulation, and enhancing polymorphism, and then transforming the processed target contract into a Boogie program, that is, type conversion, sentence conversion, expression conversion and other programs and SML standardized conversion programs. Lines 471-476; After completing the object-oriented conversion, the smart contract code has been converted into Boogie pseudo-programs with only global variables, global constants, functions, axioms, types, and program points. The so-called pseudo-programs indicate that the program that conforms to Boogie syntax has not been fully converted).  

	Regarding claim 7, the modification of Hui and Condit teaches claimed invention substantially as claimed, and Condit further teaches the translating includes translating explicit specifications of contract-level properties of the smart contract (Condit: [0107]; The first part of this translation maps an annotated C function type to its BPL representation. The function is a one-to-one function from BPL expressions to integers, which is created by assigning a unique integer to every expression in the program text; this function allows us the precondition and postcondition of a BPL function to be encoded as integer arguments to Func {Examiner correlates translation one-to-one as explicit meaning no confusion on understanding the translation on how it is address}), and 

implicit specifications of semantics of the smart contract (Condit: [0108]; The second part of the translation implements a call to a function pointer y by calling the stub corresponding to y. If the type of y is τ=τ1epre→τ2epost then stubτ is declared as follows: pre E(epre) Figure US20100169868A1-20100701-P00014 HasType (x, τ1) post E(epost)Figure US20100169868A1-20100701-P00014 HasType (r, τ2) fun stubτ(x: int): int This stub summarizes the entire class of functions represented by the function type τ1epre→τ2epost. Thus, by calling this stub, the preconditions given the argument e2re checked, and the postcondition on the caller's return variable x is assumed {Examiner correlates implicit specification as more open ended in such that the sub represents an entire class of functions to be address when translated depends on the type}).  

Regarding claim 8, the modification of Hui and Condit teaches claimed invention substantially as claimed, and Hui further teaches the smart contract comprises a Solidity contract and a language in which the smart contract specifications are annotated comprises a Solidity language (Hui: Lines 246-249; First, use Anltr4 syntax to design the Solidity Model Language (SML) specification. This specification is used to describe the function of the program, so that the prover can verify the program by recognizing the language. Then use the anltr4 grammar analysis tool to design a prover, which can perform formal verification on a standardized Solidity smart contract. Lines 257-260; Regarding the design of SML specifications: SML specifications appear in the Solidity source code with comments following the @ symbol. According to their appearance, they can be divided into SML statement ).  

	Regarding claim 9, the modification of Hui and Condit teaches claimed invention substantially as claimed, and Condit further teaches the operating properties of the smart contract are annotated in the contract specifications in a modular structure and the verification conditions of the smart contract are discharged modularly (Condit: [0074]: After translating C to BPL or another intermediate representation, each of the assertions in the resulting code may be checked by generating a verification condition and then passing it to a solver. Looking at the translation, each problem posed to the SMT solver will have a particular form: given the type safety invariant and the definitions of Match and HasType, all of which are universally quantified, decide whether a given HasType predicate holds. [0077]; This decision procedure is used to check the verification conditions generated from the output of the translation described. The verification condition corresponds to a logical formula that encodes the partial correctness of a loop-free and a call-free code fragment annotated with a precondition and a post-condition, where the annotations can optionally refer to quantifier-free assertions apart from the type safety assertion).  

	Regarding claim 10, the modification of Hui and Condit teaches claimed invention substantially as claimed, and Condit further teaches the modular structure comprises at least one of class and object invariants, loop invariants, and function pre-conditions and post-conditions (Condit: [0013]; a programmer may begin by inserting annotations into low level program code. These annotations may take the form of preconditions and postconditions on functions as well as assertions and assumptions within the program itself. [0130]; One of the examples list_appl is used to illustrate the benefits of using types in the annotations. The example (about 100 lines) contains two circular doubly-linked lists hanging off a parent object; each node in the two lists has a pointer to the parent. The objects in the two lists have distinct C types and have different data structure invariants. The example performs various operations such as initialization, insertion/deletion from the lists, and updating the data values in the lists. The data structures in the example are fairly representative of low-level systems code).  

	Regarding claim 11, the modification of Hui and Condit teaches claimed invention substantially as claimed, and Condit further teaches results of the discharged verification conditions comprise at least one of violated pre-conditions and post-conditions, violated loop invariants, and failing assertions in the intermediate verification language (Condit: [0040]; The translated function contains two preconditions: 1) the type safety invariant holds on entry to the function and 2) any argument variables have their declared type. Likewise, the postconditions state that the type safety invariant holds on exit from the function and that the function's return variable has its declared type. [0042]; The example input language, shown below, is a simplified version of the C language, with preconditions and postconditions added to function definitions. The translation defined here may also be used on the full version of the C language. [0061]; Finally, in operation 208, a solver (e.g., an SMT solver) is used to verify and check the verification condition. If the assertions are verified, the program is validated and can be used for its intended purpose. If the assertions are not verified, then operation 208 indicates the existence of a potential error and the program is sent back to the programmer or some other qualified user for revision and correction).  

	Regarding claim 12, the modification of Hui and Condit teaches claimed invention substantially as claimed, and Hui further teaches the results are mapped to the smart contract (Hui: Lines 246-250; First, use Anltr4 syntax to design the Solidity Model Language (SML) specification. This specification is used to describe the function of the program, so that the prover can verify the program by recognizing the language. Then use the anltr4 grammar analysis tool to design a prover, which can perform formal verification on a standardized Solidity smart contract. The realization step of the prover is to first import other dependent contract files into the target contract to be verified, and then perform the verification on the target contract. Lines 285-287; In addition, the old function is added to continue to expand the expressions of the Solidity language. The old function is to facilitate the developer to distinguish the variables before the execution of the function and the variables after the execution of the function, so that the change of the program state can be clearly defined).  

	Regarding claim 13, Hui teaches an apparatus for automated verification of a smart contract on a blockchain (Hui: Detailed ways, Lines 246-255; First, use Anltr4 syntax to design the Solidity Model Language (SML) specification. This specification is used to describe the function of the program, so that the prover can verify the program by recognizing the language. Then use the anltr4 grammar analysis tool to design a prover, which can perform formal verification on a standardized Solidity smart contract. import other dependent contract files into the target contract to be verified, and then perform the verification on the target contract…then transforming the processed target contract into a Boogie program, that is, type conversion, sentence conversion, expression conversion and other programs and SML standardized conversion programs, Finally, the converted Boogie program is output into a .bpl file for verification by the Boogie tool, and the verification result is analyzed and returned to the customer {See Background technique, lines 46-50; Solidity is a contract-oriented high-level programming language created to implement smart contracts. This language is influenced by C++, Python and Javascript, and is designed to run on the Ethereum Virtual Machine (EVM). At present, this language is the mainstream language for smart contract development. It can be used to implement voting, crowdfunding, secret auction (blind auction), multi-signature wallets, and other applications on the blockchain}), comprising: translate operating properties of a smart contract on a blockchain annotated with contract specifications at a source code level into verification conditions in an intermediate verification language by mapping state variables of the smart contract to qlobal variables of the intermediate verification lanquaqe and by mapping functions of the smart contract to procedures of the intermediate verification language (Hui: Detailed ways, Lines 249-254; The realization step of the prover is to first import other dependent contract files into the target contract to be verified, and then perform the verification on the target contract. De-object processing, that is, using technologies such as weakening inheritance, weakening encapsulation, and enhancing polymorphism, and then transforming the processed target contract into a Boogie program, that is, type conversion, sentence conversion, expression conversion and other programs and SML standardized conversion programs. Lines 471-476; After completing the object-oriented conversion, the smart contract code has been converted into Boogie pseudo-programs with only global variables, global constants, functions, axioms, types, and program points. The so-called pseudo-programs indicate that the program that conforms to Boogie syntax has not been fully converted. Lines 342-346; Import instructions are used to import source code in other files. When the Solidity compiler processes the import instructions, it writes the source code to be imported into the target file. The executable file actually generated contains the target file and the code or code fragments of all imported files {See Lines 159-169; Further, the type conversion in the Solidity grammar of S4 is specifically as shown in the following table: Solidity type Boogie type int,int256 int uint,uint256 int bool bool byte int bytes [int]int string [int]int address type Ref mapping mapping array type Ref struct type Ref object member type Field T. After the int, int256, uint, uint256, byte types in Solidity are converted to the int type in Boogie, the size limit shall be imposed on them; The address type in Solidity is a structure type that encapsulates the uint member balance and the two security functions transfer and send. It is also an object in essence. The method of processing weakening encapsulation described here is converted into a reference type in Boogie. Lines 257-260; Regarding the design of SML specifications: SML specifications appear in the Solidity source code with comments following the @ symbol. According to their appearance, they can be divided into SML statement specifications, SML function specifications and SML loop specifications. They serve different verifications. significance});

Hui does not explicitly teach a processor; and 1234207RCE RESPONSE TO FINAL OFFICE ACTION MAILED APRIL 27, 2021 S/N: 16/227,728Page 4 of 17ATTY. DKT. NO.: SR1170116a memory coupled to the processor, the memory having stored therein at least one of programs or instructions executable by the processor to configure the apparatus to: discharge the verification conditions using an SMT solver; and report results of the discharged verification conditions.

	However, Condit teaches a processor (Condit: [0025]; Computing device 104 contains processors 110 and memory 112); and 1234207RCE RESPONSE TO FINAL OFFICE ACTION MAILED APRIL 27, 2021 S/N: 16/227,728 Page 4 of 17ATTY. DKT. NO.: SR1170116 

a memory coupled to the processor, the memory having stored therein at least one of programs or instructions executable by the processor to configure the apparatus to (Condit: [0025]; Computing device 104 contains processors 110 and memory 112):

 	discharge the verification conditions using an SMT solver (Condit:[0061]; The verification condition is a logical formula that is valid if and only if the assertions in the program hold. Once generated, this verification condition can be passed to a solver (e.g., an SMT solver) in order to determine whether the formula does or does not hold. Finally, in operation 208, a solver (e.g., an SMT solver) is used to verify and check the verification condition); and 

report results of the discharged verification conditions (Condit: [0061]; Once generated, this verification condition can be passed to a solver (e.g., an SMT solver) in order to determine whether the formula does or does not hold. Finally, in operation 208, a solver (e.g., an SMT solver) is used to verify and check the verification condition. If the assertions are verified, the program is validated and can be used for its intended purpose. If the assertions are not verified, then operation 208 indicates the existence of a potential error and the program is sent back to the programmer or some other qualified user for revision and correction).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Hui (teaches translating operating properties of a smart contract on the blockchain annotated with contract specifications at a source code level into verification conditions in an intermediate verification language by mappinq state variables of the smart contract to global variables of the intermediate verification language and by mapping functions of the smart contract to procedures of the intermediate verification language) with the teachings of Condit (teaches discharging the verification conditions using a satisfiability modulo theories and reporting results of the discharged verification conditions). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in verifying data under smart contract to ensure safety and security measure without custodial risk based on mapping the functions to help validate data when transferring  (See Condit: [0040]). In addition, the references (Hui and Condit) teach features that are directed to analogous art and they are directed to the same field of endeavor as Hui and Condit are directed to programming codes and to verifying the conditions of the functions. 

Regarding claim 15, the modification of Hui and Condit teaches claimed invention substantially as claimed, and Condit further teaches the apparatus is configured to annotate the operating properties of the smart contract in the contract specifications in a modular structure and the verification conditions of the smart contract are discharged modularly (Condit: [0074]: After translating C to BPL or another intermediate representation, each of the assertions in the resulting code may be checked by generating a verification condition and then passing it to a solver. Looking at the translation, each problem posed to the SMT solver will have a particular form: given the type safety invariant and the definitions of Match and HasType, all of which are universally quantified, decide whether a given HasType predicate holds. [0077]; This decision procedure is used to check the verification conditions generated from the output of the translation described. The verification condition corresponds to a logical formula that encodes the partial correctness of a loop-free and a call-free code fragment annotated with a precondition and a post-condition, where the annotations can optionally refer to quantifier-free assertions apart from the type safety assertion).  
	
	Regarding claim 16, the modification of Hui and Condit teaches claimed invention substantially as claimed, and Hui further teaches the apparatus is further configured to map state variables of the smart contract to global variables of the intermediate verification language and map functions of the smart contract to procedures of the intermediate verification language (Hui: Detailed ways, Lines 249-254; The realization step of the prover is to first import other dependent contract files into the target contract to be verified, and then perform the verification on the target contract. De-object processing, that is, using technologies such as weakening transforming the processed target contract into a Boogie program, that is, type conversion, sentence conversion, expression conversion and other programs and SML standardized conversion programs. Lines 471-476; After completing the object-oriented conversion, the smart contract code has been converted into Boogie pseudo-programs with only global variables, global constants, functions, axioms, types, and program points. The so-called pseudo-programs indicate that the program that conforms to Boogie syntax has not been fully converted).


Claims 3-5, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over C.N. Patent Application 109375899 issued to Hui et al. (hereinafter as “Hui”) in view of U.S Patent Application Publication 2010/0169868 issued to Condit et al. (hereinafter as "Condit") in further view of  U.S Patent Application Publication 2018/0089758 issued to STRADLING et al. (hereinafter as “STRADLING”).

	Regarding claim 3, the modification of Hui and Condit teaches claimed invention substantially as claimed, however the modification of Hui and Condit does not explicitly teach for a domain specific operating property of the smart contract that is not directly expressible using a language used to annotate the contract specifications or first order logic, an expression is formulated for the domain specific operating property using the language used to annotate the contract specification that is expressive enough to capture at least one property of interest of the domain specific operating property.

	STRADLING teaches for a domain specific operating property of the smart contract that is not directly expressible using a language used to annotate the contract specifications or first order logic, an expression is formulated for the domain specific operating property using the language used to annotate the contract specification that is expressive enough to capture at least one property of interest of the domain specific operating property (STRADLING: [0076]; Below is an example smart contract illustrating example computer code written for use on the Ethereum blockchain:

    PNG
    media_image1.png
    767
    606
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    425
    708
    media_image2.png
    Greyscale

{Examiner correlates the source code above as enabling an extension of the specification language based on Smart Contracts that a language in which extends of a sum of collection and keeps track of a balance. The language itself includes property of interest of the balance in which is originally initialize in which then deposited or withdrawal according what is send and deliver}).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Hui (teaches translating operating properties of a smart contract on the blockchain annotated with contract specifications at a source code level into verification conditions in an intermediate verification language by mappinq state variables of the smart contract to global variables of the intermediate verification language and by mapping functions of the smart contract to procedures of the intermediate verification language) with the teachings of Condit 

	Regarding claim 4, the modification of Hui, Condit, and STRADLING teaches claimed invention substantially as claimed, and STRADLING further teaches the formulated expression is defined as an extension of the contract specifications (STRADLING: [0076]; Below is an example smart contract illustrating example computer code written for use on the Ethereum blockchain:

    PNG
    media_image3.png
    784
    608
    media_image3.png
    Greyscale


    PNG
    media_image2.png
    425
    708
    media_image2.png
    Greyscale

{Examiner correlates the extension of the contract specification as the source of lines codes in such that the programmer can follow and understand the list of codes on how the payment verification works as show above on [0076]}).  

	Regarding claim 5, the modification of Hui and Condit teaches claimed invention substantially as claimed, however the modification of Hui and Condit does not explicitly teach the operating properties of the smart contract are defined in the contract specifications.

	STRADLING teaches the operating properties of the smart contract are defined in the contract specifications (STRADLING: [0076]; Below is an example smart contract illustrating example computer code written for use on the Ethereum blockchain:

    PNG
    media_image3.png
    784
    608
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    259
    554
    media_image4.png
    Greyscale

{Examiner correlates the operating properties as function statement being assigned according to the source code above when performing the payment verification. For example, examiner correlates the “unit256 initialSupply” as one property define the contract specification listed in the code above}).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Hui (teaches translating operating properties of a smart contract on the blockchain annotated with contract specifications at a source code level into verification conditions in an intermediate verification language by mappinq state variables of the smart contract to global variables of the intermediate verification language and by mapping functions of the smart contract to procedures of the intermediate verification language) with the teachings of Condit (teaches discharging the verification conditions using a satisfiability modulo theories and reporting results of the discharged verification conditions) to include the further teachings of STRADLING (teaches translating operating properties of a smart contract on the blockchain annotated with contract specifications). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in verifying data under smart contract to ensure safety and security measure without 

	Regarding claim 14, the modification of Hui and Condit teaches claimed invention substantially as claimed, however the modification of Hui and Condit does not explicitly teach for a domain specific operating property of the smart contract that is not directly expressible using a language used to annotate the contract specifications or first order logic, the apparatus is configured to formulate an expression for the domain specific operating property using the language used to annotate the contract specification that is expressive enough to capture at least one property of interest of the domain specific operating property.

	STRADLING teaches for a domain specific operating property of the smart contract that is not directly expressible using a language used to annotate the contract specifications or first order logic, the apparatus is configured to formulate an expression for the domain specific operating property using the language used to annotate the contract specification that is expressive enough to capture at least one property of interest of the domain specific operating property (STRADLING: [0076]; Below is an example smart contract illustrating example computer code written for use on the Ethereum blockchain:

    PNG
    media_image1.png
    767
    606
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    425
    708
    media_image2.png
    Greyscale

{Examiner correlates the source code above as enabling an extension of the specification language based on Smart Contracts that a language in which extends of a sum of collection and keeps track of a balance. The language itself includes property of interest of the balance in which is originally initialize in which then deposited or withdrawal according what is send and deliver}).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Hui (teaches translating operating properties of a smart contract on the blockchain annotated with contract specifications at a source code level into verification conditions in an intermediate verification language by mappinq state variables of the smart contract to global variables of the intermediate verification language and by mapping functions of the smart contract to procedures of the intermediate verification language) with the teachings of Condit (teaches discharging the verification conditions using a satisfiability modulo theories and reporting results of the discharged verification conditions) to include the further teachings of STRADLING (teaches translating operating properties of a smart contract on the blockchain annotated with contract specifications). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in verifying data under smart contract to ensure safety and security measure without custodial risk based on mapping the functions to help validate data when transferring  (See STRADLING: [0040]). In addition, the references (Hui , Condit and STRADLING) teach features that are directed to analogous art and they are directed to the same field 

	Regarding claim 17, Hui teaches a system for automated verification of a smart contract on a blockchain (Hui: Detailed ways, Lines 246-255; First, use Anltr4 syntax to design the Solidity Model Language (SML) specification. This specification is used to describe the function of the program, so that the prover can verify the program by recognizing the language. Then use the anltr4 grammar analysis tool to design a prover, which can perform formal verification on a standardized Solidity smart contract. The realization step of the prover is to first import other dependent contract files into the target contract to be verified, and then perform the verification on the target contract…then transforming the processed target contract into a Boogie program, that is, type conversion, sentence conversion, expression conversion and other programs and SML standardized conversion programs, Finally, the converted Boogie program is output into a .bpl file for verification by the Boogie tool, and the verification result is analyzed and returned to the customer {See Background technique, lines 46-50; Solidity is a contract-oriented high-level programming language created to implement smart contracts. This language is influenced by C++, Python and Javascript, and is designed to run on the Ethereum Virtual Machine (EVM). At present, this language is the mainstream language for smart contract development. It can be used to implement voting, crowdfunding, secret auction (blind auction), multi-signature wallets, and other applications on the blockchain}), comprising: 

1234207RCE RESPONSE TO FINAL OFFICE ACTION MAILED APRIL 27, 2021 S/N: 16/227,728Page 5 of 17ATTY. DKT. NO.: SR1170116 	translate operating properties of a smart contract on a blockchain annotated with contract specifications at a source code level into verification conditions in an intermediate verification language by mapping state variables of the smart contract to global variables of the intermediate verification language and by mappinq functions of the smart contract to procedures of the intermediate verification language (Hui: Detailed ways, Lines 249-254; The realization step of the prover is to first import other dependent contract files into the target contract to be verified, and then perform the verification on the target contract. De-object processing, that is, using technologies such as weakening inheritance, weakening encapsulation, and enhancing polymorphism, and then transforming the processed target contract into a Boogie program, that is, type conversion, sentence conversion, expression conversion and other programs and SML standardized conversion programs. Lines 471-476; After completing the object-oriented conversion, the smart contract code has been converted into Boogie pseudo-programs with only global variables, global constants, functions, axioms, types, and program points. The so-called pseudo-programs indicate that the program that conforms to Boogie syntax has not been fully converted. Lines 342-346; Import instructions are used to import source code in other files. When the Solidity compiler processes the import instructions, it writes the source code to be imported into the target file. The executable file actually generated contains the target file and the code or code fragments of all imported files {See Lines 159-169; Further, the type conversion in the Solidity grammar of S4 is specifically as shown in the following table: Solidity type Boogie type int,int256 int uint,uint256 int bool bool byte int bytes [int]int string [int]int address type Ref mapping . After the int, int256, uint, uint256, byte types in Solidity are converted to the int type in Boogie, the size limit shall be imposed on them; The address type in Solidity is a structure type that encapsulates the uint member balance and the two security functions transfer and send. It is also an object in essence. The method of processing weakening encapsulation described here is converted into a reference type in Boogie. Lines 257-260; Regarding the design of SML specifications: SML specifications appear in the Solidity source code with comments following the @ symbol. According to their appearance, they can be divided into SML statement specifications, SML function specifications and SML loop specifications. They serve different verifications. significance}); 

	Hui does not explicitly teach an apparatus comprising a processor and a memory coupled to the processor, the memory having stored therein at least one of programs or instructions executable by the processor to configure the apparatus to: discharge the verification conditions using an SMT solver; and report results of the discharged verification conditions.

	However, Condit teaches an apparatus comprising a processor and a memory coupled to the processor, the memory having stored therein at least one of programs or instructions executable by the processor to configure the apparatus to (Condit: [0025]; Computing device 104 contains processors 110 and memory 112):

discharge the verification conditions using an SMT solver (Condit:[0061]; The verification condition is a logical formula that is valid if and only if the assertions in the program hold. Once generated, this verification condition can be passed to a solver (e.g., an SMT solver) in order to determine whether the formula does or does not hold. Finally, in operation 208, a solver (e.g., an SMT solver) is used to verify and check the verification condition); and 

report results of the discharged verification conditions (Condit: [0061]; Once generated, this verification condition can be passed to a solver (e.g., an SMT solver) in order to determine whether the formula does or does not hold. Finally, in operation 208, a solver (e.g., an SMT solver) is used to verify and check the verification condition. If the assertions are verified, the program is validated and can be used for its intended purpose. If the assertions are not verified, then operation 208 indicates the existence of a potential error and the program is sent back to the programmer or some other qualified user for revision and correction).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Hui (teaches translating operating properties of a smart contract on the blockchain annotated with contract specifications at a source code level into verification conditions in an intermediate verification language by mappinq state variables of the smart contract to global variables of the intermediate verification language and by mapping functions of the smart contract to procedures of the intermediate verification language) with the teachings of Condit 

	The modification of Hui and Condit teaches claimed invention substantially as claimed, however the modification of Hui and Condit does not explicitly teach a plurality of servers connected via a permissioned blockchain; a local network to provide a blockchain operating protocol for the plurality of servers;

	STRADLING teaches a plurality of servers connected via a permissioned blockchain (STRADLING: [0022]; Blockchain technology can reduce or eliminate the risks in asset management. Blockchain technologies depend on the existence of various networks such as the Internet, and allow users to exchange assets such as digital currency using a decentralized verification system implemented and deployed over multiple servers);

a local network to provide a blockchain operating protocol for the plurality of servers (STRADLING: [0022]; Blockchain technology can reduce or eliminate the Blockchain technologies depend on the existence of various networks such as the Internet, and allow users to exchange assets such as digital currency using a decentralized verification system implemented and deployed over multiple servers);

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Hui (teaches translating operating properties of a smart contract on the blockchain annotated with contract specifications at a source code level into verification conditions in an intermediate verification language by mappinq state variables of the smart contract to global variables of the intermediate verification language and by mapping functions of the smart contract to procedures of the intermediate verification language) with the teachings of Condit (teaches discharging the verification conditions using a satisfiability modulo theories and reporting results of the discharged verification conditions) to include the further teachings of STRADLING (teaches teach a plurality of servers connected via a permissioned blockchain and a local network to provide a blockchain operating protocol for the plurality of servers). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in verifying data under smart contract to ensure safety and security measure utilizing multiple servers (See STRADLING: [0090]). In addition, the references (Hui , Condit and STRADLING) teach features that are directed to analogous art and they are directed to the same field of endeavor as Hui, Condit and STRADLING are directed to programming codes and to verifying the conditions of the functions. 

	Regarding claim 18, the modification of Hui, Condit, and STRADLING teaches claimed invention substantially as claimed, and STRADLING further teaches the processor of the apparatus comprises a processor of a cloud server (STRADLING: [0054]-[0055]; The memory 115 can include multiple different types of memory with different performance characteristics. It can be appreciated that the disclosure may operate on a computing device 100 with more than one processor 110 or on a group or cluster of computing devices networked together to provide greater processing capability. The basic components and appropriate variations can be modified depending on the type of device, such as whether the computing device 100 is a small, handheld computing device, a desktop computer, or a computer server. One or more parts of the example computing device 100, up to and including the entire computing device 100, can be virtualized. For example, a virtual processor can be a software object that executes according to a particular instruction set, even when a physical processor of the same type as the virtual processor is unavailable).  

	Regarding claim 19, the modification of Hui, Condit, and STRADLING teaches claimed invention substantially as claimed, and STRADLING further teaches the apparatus comprises a controller (STRADLING: [0054]-[0055]; The memory 115 can include multiple different types of memory with different performance characteristics. It can be appreciated that the disclosure may operate on a computing device 100 with more than one processor 110 or on a group or cluster of computing devices networked together to provide greater processing capability. The processor 110 may be a self-contained computing system, containing multiple cores or processors, a memory controller, cache, etc. The basic components and appropriate variations can be modified depending on the type of device, such as whether the computing device 100 is a small, handheld computing device, a desktop computer, or a computer server).  

	Regarding claim 20, the modification of Hui, Condit, and STRADLING teaches claimed invention substantially as claimed, and STRADLING further teaches the processor of the apparatus comprises a processor associated with at least one of at least one of the plurality of servers (STRADLING: [0054]; The memory 115 can include multiple different types of memory with different performance characteristics. It can be appreciated that the disclosure may operate on a computing device 100 with more than one processor 110 or on a group or cluster of computing devices networked together to provide greater processing capability), 

a processor associated with the local network or a processor associated with a local controller (STRADLING: [0054]; Similarly, the processor 110 can include multiple distributed processors located in multiple separate computing devices, but working together such as via a communications network).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over C.N. Patent Application 109375899 issued to Hui et al. (hereinafter as “Hui”) in view of U.S Patent Application Publication 2010/0169868 issued to Condit et al. (hereinafter as "Condit") in further view of  Non-Patent Literature: Integrated Formal Methods issued to Ábrahám et al. (hereinafter as “Ábrahám

	Regarding claim 6, the modification of Hui and Condit teaches claimed invention substantially as claimed, however the modification of Hui and Condit does not explicitly teach the intermediate verification language comprises at least one of a Boogie program and a derivative program such as Why3.

	Ábrahám teaches the intermediate verification language comprises at least one of a Boogie program and a derivative program such as Why3 (Ábrahám: pg 81, 2 Related Work; While Boogie retains some support for different back-end SMT solvers, Z3 remains its primary target. By contrast, supporting multiple, different back-ends is one of the main design goals behind the Why3 system [6] Why3 also fully supports interactive provers, which provide a powerful means of discharging the most complex verification conditions that defy complete automation. pg 83, 4 Boogie-to-Why3 Translation;  Correspondingly, we define a translation T : Boogie → WhyML of Boogie to WhyML as the composition E◦D of two translations: D: Boogie → Boogie is a desugaring which rewrites away the Boogie constructs, such as call-forall, that have no similar construct in WhyML by expressing them using other features of Boogie. Then, E : Boogie → WhyML encodes Boogie programs simplified by D as WhyML programs). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Hui (teaches translating operating properties of a smart contract on the blockchain annotated with contract specifications at a source code level into verification conditions in an intermediate verification .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
C.N. Application Publication 106919419 issued to Zhang Yifeng (hereinafter as “Yifeng”) teaches intelligent contract in which building a mapping table for an address of each functional intelligent contract program and functional mark identifying each function of the main intelligent contract program.
C.N. Application Publication 108459860 issued to Yang Xia (hereinafter as “Yang”) teaches a blockchain intelligent transcoder and agreement formal 
C.N Application Publication 108536445 issued to Yang Xia (hereinafter as “Yang”) teaches a high automation oriented block chain intelligent contract verification system that uses a code converter tool that takes the source code and converts utilizing a security verification of high automation.

					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
2/26/2022
/ANDREW N HO/Examiner
Art Unit 2162